DETAILED ACTION
Claims 1, 3, 5, 8, 10, 14-19, 26-27, and 43-49 are pending and currently under review.
Claims 2, 4, 6-7, 9, 11-13, 20-25, and 28-42 are cancelled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 11/09/2022 has been entered. Claims 1, 3, 5, 8, 10, 14-19, 26-27, and 43-49 remain(s) pending in the application.  

Claim Objections
The examiner submits that the dependent claims should also be amended to recite “The gear comprising a steel alloy of claim 1” instead of merely “The steel alloy of claim 1”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 5, 8, 10, 14-19, 26-27, and 43-49 is/are rejected under 35 U.S.C. 103 as being unpatentable over Valls (US 2015/0118098) in view of either one of Alberti et al. (1970, Evaluation of advanced gear materials for gear boxes and transmissions) or Watari et al. (JPH10183296, machine translation referred to herein).
Regarding claim 1, Valls discloses a steel alloy having a composition as seen in table 1 below [abstract, 0059].  Valls further discloses achieving a steel hardness of above 67 HRC for cutting applications, wherein said steel can be subjected to a surface treatment such as induction hardening [0034, 0094].  The examiner notes that the overlap between the steel composition and hardness values of Valls and that of the instant claim is prima facie evidence of obviousness.  See MPEP 2144.05(I).  Since Valls only teaches nitriding as an alternative, the examiner submits that nitriding is not required such that the steel of Valls can reasonably be non-nitrided as claimed [0094]. 
Valls further discloses that the steel is a tool steel [abstract, 0001]; however, Valls does not expressly teach the steel in the configuration of a gear as claimed.  However, the examiner submits that this feature would have been obvious in view of the prior art.  Alberti et al. discloses that it is known to be desirable to utilize tool steels for gears as said tool steels high load carrying capability [p.iv].  Therefore, it would have been obvious to modify the tool steel of Valls by utilizing for a gear (ie. thus achieving a gear configuration) as taught by Alberti et al. above.  Alternatively, Watari et al. discloses that it is commonly known in the art that gears can be made of surface hardened parts having a surface hardness of 800 HV or more [0004 background].  The examiner notes that the tool steel of Valls is induction hardened and has a hardness which meets the requirements disclosed by Watari et al. as stated above.  Therefore, one of ordinary skill would have been motivated to utilize the steel of Valls for a gear part because surface hardened steels having hardness values similar to Valls are disclosed by Watari et al. to be useful for gear parts.
Table 1.
Element (wt.%)
Claim 1 (wt.%)
Valls (wt.%)
Ni
1.65 – 2
0 – 6
Cr
0.7 – 0.9
0 – 3
Mn
0.6 – 0.9
0 – 3
C
0.58 – 0.63
0.16 – 1.9
Nb
0.25 – 0.35
0 – 1.5
Si
0.15 – 0.35
0 – 1.4
Mo
0.2 – 0.3
0 – 10
B
0.005 – 0.01
0 – 0.6
N
0 – 0.025
0 – 1
Fe
Balance
Balance


Regarding claims 3, 5, 8, 10, and 14-18, the aforementioned prior art discloses the gear of claim 1 (see previous).  The examiner notes that the aforementioned alloy composition of Valls further overlaps with the instantly claimed compositional ranges.  See MPEP 2144.05(I).
Regarding claim 19, the aforementioned prior art discloses the gear of claim 1 (see previous).  Although Valls further discloses inclusions of N, Al, W, Ti, etc., the examiner notes that these elements can be included in amounts of down to zero percent (ie. not included).  Thus, the examiner notes that the compositional ranges of Valls, which can include zero amounts of non-recited elements of N, Al, W, Ti, etc., further overlaps with the instant claim scope of “consisting of…”
Regarding claims 26-27, the aforementioned prior art discloses the gear of claim 1 (see previous).  As stated above, either Alberti et al. or Watari et al. teach the configuration of a gear, which the examiner submits would have been recognized by one of ordinary skill to be an aerospace or aircraft component because gears are commonly known to be utilized in aerospace applications.  
Regarding claim 43, the aforementioned prior art discloses the gear of claim 1 (see previous).  As stated previously, the examiner notes that the disclosed hardness values of Valls further overlap with the instantly claimed hardness range.  See MPEP 2144.05(I).
Regarding claims 44-49, the aforementioned prior art discloses the gear of claim 1 (see previous).  The examiner notes that the compositions of claims 46 and 49 further overlap with the aforementioned composition of Valls above.  See MPEP 2144.05(I).  Valls does not expressly teach the strength and toughness values as claimed.  However, the examiner submits similar, overlapping mechanical properties would have been expected to be present or naturally flow from the steel of Valls.  See MPEP 2112 & MPEP 2145(II).  Specifically, the instant specification teaches obtaining the claimed mechanical properties by meeting the claimed composition and performing induction hardening and tempering, wherein specific temperature parameters are not specifically required [0028-0031 spec.].  The examiner notes that one of ordinary skill would have recognized the aforementioned processing to directly affect mechanical properties of strength and toughness.
Valls discloses an overlapping steel composition as shown above (see previous).  Valls further teaches processing said steel by induction hardening and subsequent tempering [0033-0034, 0094].  Since Valls discloses an overlapping steel composition and identical method of manufacture, overlapping values of tensile strength and toughness would have been expected or would have naturally flowed from the steel of Valls absent concrete evidence to the contrary.  See MPEP 2112 & MPEP 2145(II).  See MPEP 2144.05(I).  The examiner’s position is further bolstered by the overlapping hardness values of Valls as stated previously, which supports the examiner’s position that overlapping mechanical property values would be expected or naturally flowed from the similar steel of Valls.

Response to Arguments
The previous rejections over Yoshida et al. have been withdrawn in view of applicants’ remarks and amendments.
Applicant’s arguments regarding the rejections over Valls been considered but are moot in view of the new grounds of rejection over Valls in view of either Alberti et al. or Watari et al.

Conclusion
No claims allowable.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A WANG whose telephone number is (408)918-7576. The examiner can normally be reached usually M-Th: 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 5712721177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NICHOLAS A WANG/Primary Examiner, Art Unit 1734